UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
SPIRIT SPE PORTFOLIO 2006-4, LLC, : Case No. l:l9-cv-l 10
Plaintiff, : Judge Tirnothy S. Black

VS.

U.S. BANK, NATIONAL ASSOCIATION,

Defendant.

 

ORDER OF DISMISSAL

 

The Court, having been advised by the parties that this civil action has settled, and
upon the parties’ Stipulation of dismissal, as to all claims, With prejudice (Doc. 10);

It is ORDERED that this action is hereby DISMISSED with prejudice and,
accordingly, shall be TERMINATED on the docket of this Court.

IT IS SO ORDERED.
Date'. `(!?)"lq {MM b /@{CK

United States District Judge

